Citation Nr: 1630083	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  96-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder and/or bowel as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to an increased disability rating for a lumbar spine disability in excess of 10 percent prior to November 17, 1994, and in excess of 20 percent thereafter, to include a separate disability rating for associated neurologic abnormalities.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a March 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied an increased disability rating for a lumbar spine disability in excess of 10 percent.  A July 1995 RO decision granted an increased 20 percent disability rating for a lumbar spine disability, effective November 17, 1994; however, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2004, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ).  In October 2010, the Veteran testified before an additional VLJ who is no longer an employee of the Board.  In January 2016, the Veteran was given the opportunity to request an additional hearing before another VLJ that would participate in the adjudication of her appeal; however, she did not affirmatively request a new hearing within 30 days of the notice.  

These matters were previously remanded by the Board in February 2004, November 2004, and March 2011.  As discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board sincerely regrets the additional delay, remand is warranted to conduct additional development regarding the Veteran's claims on appeal.  Specifically, the Veteran must be afforded a current VA examination to determine the current manifestations and severity of her service-connected lumbar spine disability, including the etiology of any associated neurologic abnormalities.  Additionally, the Veteran's TDIU claim must be referred to the Director of Compensation Service as specified in the March 2011 Board remand directives.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran has not been afforded a VA spine examination since March 2010.  Moreover, the Veteran has continued to assert that her service-connected disability is more severe than is reflected by her current disability rating, and her statements are credible and probative insofar as they report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  In light of the more than six years since the most recent VA spine examination, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar spine disability.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Veteran's claim of entitlement to service connection for neurogenic bladder and/or bowel as secondary to a service-connected lumbar spine disability is inextricably intertwined with her claim of entitlement to an increased disability rating for her service-connected lumbar spine disability also remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2016).  Notably, the Veteran's March 2016 BVA Hearing Memorandum summarizes relevant medical treatment records which indicate the presence of neurologic abnormalities including neurogenic bladder, incontinence, and radiculopathy and/or neuropathy.  As such, as part of the VA spine examination requested above, the VA examiner must identify any objective neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, including her claim of neurogenic bladder and/or bowel as secondary to her service-connected lumbar spine disability.  

Finally, the Board is mindful that the Veteran has submitted a June 2015 Social Security Administration (SSA) order which documents that the Veteran has been found to be disabled from July 2012 due to various conditions, including some service-connected disabilities.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) (2016) for consideration of a TDIU rating on a schedular basis for any period on appeal, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Significantly, the March 2011 Board remand directed that the Veteran's TDIU claim be referred to the VA Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Notably, however, it does not appear from the record before the Board that this directive has been completed.  As such, remand of the Veteran's TDIU claim is warranted for referral and extraschedular consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lumbar spine examination with a qualified VA examiner in order to determine the current severity, manifestations, and functional effects of the Veteran's service-connected lumbar spine disability.  The entire claims file should be made available to and reviewed by the VA examiner in conjunction with the examination.  The examiner must also identify any objective neurological abnormalities associated with the Veteran's service-connected lumbar spine disability, to include neurogenic bladder and/or bowel.  If any associated neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  The examiner must consider and discuss all relevant evidence, including medical evidence summarized within the March 2016 BVA Hearing Memorandum which indicates the presence of neurologic abnormalities including neurogenic bladder, incontinence, and radiculopathy and/or neuropathy.  

2.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of a TDIU rating on an extraschedular basis.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

3.  After completing the above, undertake any additional development warranted.  Then readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her attorney with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




